Per Curiam,

A partnership between the plaintiff and J. 77., as set up in the plea of the defendant, was not supported by evideuce. The fact that the plaintiff and J. H. both signed the mote given for the shingles, was no evidence of a partnership. And when the admission of that fact, by the plaintiff, was received in evidence, the whole admission should have been taken together, which showed that J. H. signed the note as security only. The justice, in effect, required the plaintiff to prove a negative. But, even, if the plaintiff was bound to show that J. H. signed the note as a security, and not as a partner, J. H. was a competent witness to that fact, for he had no interest in the event of the suit, for the note was not in question. The judgment below must, therefore, be reversed.
Judgment reversed.